Exhibit AeroGrow Announces Retirement of Chairman of the Board and Founder, Michael Bissonnette Board member, Jack Walker, appointed new Board Chairman Boulder, CO - July 25, 2008 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that Founder, former CEO, and Chairman of the Board, Michael Bissonnette, has elected to retire after more than six years of service. Current Board Member, Jack Walker, has been appointed as the non-executive Chairman of the Board. The change was effective July 23, 2008. Mr.
